Title: From George Washington to Jeremiah Olney, 24 December 1782
From: Washington, George
To: Olney, Jeremiah


                        
                            Dear Sir
                            Head Quarters Decr 24th 1782
                        
                        In answer to your favor of the 14th enclosing an application from Lieut. Greene of your Regt to retire from
                            service, I have to inform you, that (by the explanation of the Secretary at War) the Emoluments of the Act of Congress of
                            the 19th of Novr last, were not intended to extend to any Officers except such as belong to the Lines which are
                            reduced—therefore the request respecting Lieut. Greene, however deserving he may be, cannot be complied with, unless a
                            derangement should take place in your Corps; and this you know will ultimately depend upon the States compleating or not
                            compleating the Regt to the proposed establishment of 500 Rank & File—Perhaps Mr Greene had better wait the event,
                            and if the reduction should be carried into execution avail himself of it; otherwise it will be at his option to make his
                            resignation at any time. I am, with great esteem Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    